COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Vicsandra Jones and Darren Jones, individually and as next friends of
                          John Doe, a minor v. Josi Calderon Shipley

Appellate case number:    01-16-00046-CV

Trial court case number: 2015-56901

Trial court:              61st District Court of Harris County

       It is ordered that Appellants’ Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: January 31, 2017

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.